                                                                                       D
        Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 1 of 53 PageID #:1


                                                                           REC/2E02I1VECRL
                                                                                  3/1
                           UNITED STATES DISTRICT COURT              . BRUTO    N
                                                           THOMA.SDG
                                                                   IS T R IC T COURT
                           NORTHERN DISTRICT OF ILLINOISCLERK, U.S
                                 EASTERN DIVISION

G.P., a minor; J.P., a minor, and VANESSA  )                              1:21-CV-01167
WEREKO, in her individual capacity and as  )
Mother and next friend for G.P., and J.P., )
                                           )              Case No.
                 Plaintiffs,               )
        v.                                 )              Hon.
                                           )
THE HON. DAVID E. HARACZ, Associate )                     Jury demand requested for Count IV
Judge of the Circuit Court of Cook County, )
in his official capacity,                  )
                                           )
BRADLEY R. TROWBRIDGE, Executive           )                               JUDGE ROWLAND
Director of Safe Travels Chicago, LLC, Attorney- )                      MAGISTRATE JUDGE COLE
At Law                                           )
                                                 )
SAFE TRAVELS CHICAGO, LLC,                      )
                                                  )
                Defendants.                       )

    VERIFIED COMPLAINT FOR DECLARATORY, INJUNCTIVE AND
                  COMPENSATORY RELIEF

   I.       INTRODUCTORY STATEMENT

          1. G.P. and J.P., two minor children, and their mother Vanessa Wereko (“Vanessa”) have

             had their Constitutionally-protected mother-child relationship completely infringed

             since September 9, 2019, despite the Illinois Appellate Court finding Vanessa was

             never found to be an unfit parent.

          2. Vanessa is the Respondent in an ongoing state dissolution of marriage and custody

             proceeding in Cook County Circuit Court’s Domestic Relations Division, in which

             The HON. DAVID E. HARACZ (“David Haracz”) is assigned to the case. This case




                                                      1
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 2 of 53 PageID #:2




     was initiated by Francesco Potenza on September 28, 2016. In re Marriage of

     Potenza, 2016 D 009029, 2020 IL App (1st) 192454-U.

  3. On September 9, 2019, David Haracz granted a plenary order of protection that

     transferred custody of G.P. and J.P. to Francesco Potenza, on a petition that falsely

     alleged Vanessa was concealing G.P. and J.P. out-of-state and had withheld visitation

     pursuant to an Allocation Judgment. Francesco Potenza relocated to Florida on or

     about May 2018 and then relocated back to Illinois in July 2019 but did not inform

     Vanessa of either move. Before his relocation to Florida and after, Vanessa would

     appear at the court-appointed drop-off location in Highland Park, Illinois, 22 miles

     round-trip from her domicile in Vernon Hills, Illinois, and Francesco did not appear.

     After repeated no-shows, Vanessa stopped appearing at the drop-off location. When

     Francesco relocated back from Florida, he did not inform Vanessa and allegedly went

     to the drop-off location in July 2019. Francesco then started filing “emergency”

     motions while pro se, without notice to Vanessa in the circuit court, and then an

     emergency ex parte petition for order of protection on August, 1, 2019, a month later.

     This was a deliberate “setup” by Francesco.

  4. Francesco’s petition for order of protection did not seek a restriction on Vanessa’s

     parenting time, but requested a “permanent” transfer of custody. On September 9,

     2019, in a proceeding on the record, David Haracz imposed a restriction of supervised

     parenting time with SAFE TRAVELS CHICAGO, LLC sua sponte. This meant that

     if Vanessa could see G.P. and J.P. at all, it had to be facilitated by SAFE TRAVELS

     CHICAGO, LLC on their terms and conditions, costing Vanessa thousands of dollars.




                                         2
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 3 of 53 PageID #:3




  5. Illinois appellate courts have found such sua sponte orders, in which circuit court

     judges issue orders without a corresponding request for such relief, exceed the circuit

     court’s jurisdiction and are void. These orders violate a party’s procedural due

     process rights to notice and to be heard.

  6. On December 31, 2020, the Illinois Appellate Court, First District, vacated the

     September 9, 2019 plenary order of protection, as prosecuted by Vanessa, pro se, to

     modify the custody change as “temporary” and remand for new hearing.               The

     Appellate Court found the record was void of evidence warranting a restriction of

     supervised parenting time. The Appellate Court found David Haracz failed to make

     a required finding of unfitness, pursuant to 750 ILCS 5/603.10(b). The Appellate

     Court further found Francesco “misused” the Illinois Domestic Violence Act, 750

     ILCS 60/, when a petition for custody should be brought under the Illinois Marriage

     and Dissolution of Marriage Act (IMDMA). 750 ILCS 5/. The Appellate Court found

     no best interests’ consideration for the unrepresented children, under the statutory

     “best interest” factors under the IMDMA not used by Francesco, nor the broadly

     prescribed “in the child’s best interest” under the Illinois Domestic Violence Act as

     there was no finding by David Haracz that Vanessa abused G.P. and J.P. but that

     Francesco was “harassed” with visitation pursuant to 750 ILCS 60/103(7).

  7. Despite the Illinois Appellate Court vacating the plenary order of protection, Vanessa

     is facing ongoing irreparable harm as she lacks any visitation schedule or parenting

     time with G.P. and J.P. This order of protection also impacted Vanessa’s employment

     prospects because the order of protection and surrounding litigation surfaces on her




                                         3
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 4 of 53 PageID #:4




     background checks, slandering her character, with G.P. and J.P. listed as “protected

     parties” to allege a finding of abuse under 750 ILCS 60/103 that is non-existent.

  8. When a state shifts custody from one parent to another, the government has implicated

     a fundamental liberty interest of the parent who loses custody. B.S. v. Somerset, 704

     F.3d 250, 272 (3rd Cir. 2013). Consistent with firmly established constitutional law,

     Illinois law entitles a non-custodial parent reasonable visitation absent a finding of

     unfitness. 750 ILCS 5/602.8(a).

  9. This Complaint seeks 1) declaratory relief that Plaintiffs’ fundamental constitutional

     liberty interests to familial integrity, privacy, autonomy, and association were

     unlawfully totally infringed since 2019 and continue to be infringed by David Haracz

     in concert with a third-party private actor. Plaintiffs seek 2) injunctive relief to enjoin

     the ongoing unconstitutional actions taken by David Haracz in his enforcement and

     policymaking capacity that infringe on their fundamental liberty interest to familial

     integrity, privacy, autonomy and association. 3) Plaintiffs further seek injunctive

     relief on behalf of themselves against unconstitutional policies and practices of the

     Cook County Circuit Court Domestic Relations Division, including those flagrantly

     used and abused by Defendant Haracz, in concert with private for-profit businesses

     tied to court “insiders” and officers of the court. 4) Plaintiffs seeks declaratory,

     injunctive relief and compensatory damages against BRADLEY R. TROWBRIDGE,

     Executive Director of Safe Travels Chicago, LLC and the Law Offices of Bradley R.

     Trowbridge, and SAFE TRAVELS CHICAGO, LLC for acting in concert with David

     Haracz to unconstitutionally infringe on Plaintiffs’ procedural and substantive due

     process rights through an unconstitutional adhesion contract.

                                           4
  Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 5 of 53 PageID #:5




II.     JURISDICTION AND VENUE

      10. This Court has jurisdiction over Plaintiffs’ claims brought pursuant to 28 U.S.C. §

         2201, the Declaratory Judgment Act.

      11. This Court has jurisdiction for all five counts pursuant to 42 U.S.C. § 1983 and

         pursuant to 28 U.S.C. §§ 1331 and 1343. All five claims are brought under 42 U.S.C.

         § 1983.

      12. Venue is proper in this district because:

         (a) The Northern District of Illinois is the judicial district in which substantially all

             the events or omissions giving rise to Plaintiffs’ claims occurred; and

         (b) Defendants are found or are employed, at the time of the incidents giving rise to

             this suit, in the Northern District of Illinois.

      13. The typical bars to jurisdiction from federal complaints arising from state domestic

         relations proceedings do not apply.

      14. Absolute judicial immunity does not apply to declaratory relief under 42 U.S.C. §

         1983. Absolute immunity also does not apply to injunctive relief under 42 U.S.C. §

         1983 when a state judge acts outside their adjudicatory capacity.                Rather,

         administrative, policymaking and enforcement actions fall outside a state judge’s

         adjudicatory capacity.

      15. Sovereign immunity under the Eleventh Amendment does not apply to prospective

         relief that does not seek compensatory damages.

      16. The Rooker-Feldman jurisdictional bar does not apply because Plaintiffs are not

         seeking review of an order or judgment. Their complaint arises from the Illinois

         Appellate Court vacating an interlocutory order and challenges the unconstitutional

                                                5
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 6 of 53 PageID #:6




     policies and practices of David Haracz and the Cook County, Illinois Circuit Court’s

     Domestic Relations Division.

  17. The Domestic Relations exception to federal jurisdiction does not apply because

     Plaintiffs are not requesting this court to issue a dissolution of marriage decree, enter

     or alter a child support or custody order, or distribute marital property. The Complaint

     arises from there being a total lack of a parenting schedule, and a Constitutional

     requirement there be a parenting schedule.

  18. The Anti-Injunction Act 28 U.S.C § 2283 does not apply because 42 U.S.C. § 1983

     expressly authorizes injunctions to protect civil rights, and Plaintiffs are not seeking

     to enjoin the state proceeding. Rather, they seek to enjoin unconstitutional policies

     and practices taken in excess of the court’s jurisdiction and enforced during the

     proceeding. They further seek to enforce affirmative procedural and substantive

     obligations derived from vested legal rights.

  19. There are no applicable abstention doctrines to bar jurisdiction, including Younger

     because that doctrine does not apply at all to privately initiated domestic relations

     proceedings. The state is not a party to the ongoing state proceeding, Plaintiffs are

     not targets of any ongoing state-initiated proceedings, and the post-dissolution

     proceedings are not quasi-criminal in nature.       Moreover, Plaintiffs prevailed in

     vacating the September 9, 2019 Order in the state appellate court. That the Illinois

     Appellate Court failed to review some of Plaintiffs’ points means an extraordinary

     circumstances exception to Younger applies.




                                          6
  Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 7 of 53 PageID #:7




III.     PARTIES

       20. Infant Plaintiff G.P., born in August 2008, is the son of Plaintiff, Vanessa Wereko.

          At all times prior to the actions complained of herein, G.P. resided with Plaintiff,

          Vanessa, his natural mother in Lake County, Illinois. Pursuant to Federal Rule of

          Civil Procedure 17(c), Plaintiff G.P. proceeds here by his mother and next friend,

          Vanessa Wereko.

       21. Infant Plaintiff J.P., born in April 2010, is the son of Plaintiff, Vanessa Wereko. At

          all times prior to the actions complained of herein, J.P. resided with Plaintiff, Vanessa

          Wereko, his natural mother in Lake County, Illinois. Pursuant to Federal Rule of Civil

          Procedure 17(c), Plaintiff J.P. proceeds here by his mother and next friend, Vanessa

          Wereko.

       22. Plaintiff Vanessa Wereko (“Vanessa”) is the mother and next friend of infant plaintiffs

          G.P. and J.P. At all times prior to and during the actions complained of herein,

          Vanessa resided in Lake County, Illinois since relocating from Switzerland in 2014.

          Vanessa is an American citizen by birth with African heritage, specifically Ghana.

       23. Defendant, THE HONORABLE DAVID E. HARACZ, is an Associate Judge in the

          Cook County Circuit Court’s Domestic Relations Division. At all relevant times of

          the actions complained of herein, Defendant presided over the domestic relations case

          In re Marriage of Potenza, and is responsible for enforcing the Illinois Marriage and

          Dissolution of Marriage Act (“IMDMA”), the Domestic Violence Act, other Illinois

          and Cook County laws, and for not infringing on the Constitutional rights of parties

          and minor children before him. He is sued in his official capacity.




                                               7
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 8 of 53 PageID #:8




  24. Defendant BRADLEY R. TROWBRIDGE operates the Law of Offices of Bradley R.

     Trowbridge since 2000, which is a law firm specializing in domestic relations law in

     Cook and other surrounding counties in Illinois. TROWBRIDGE used his career

     interacting with Cook County domestic relations judges to open SAFE TRAVELS

     CHICAGO, LLC in 2018, which solicits business from these judges to supervise

     parents based upon orders from those judges, for profit. TROWBRIDGE acts as a

     practicing domestic relations attorney and Executive Director of SAFE TRAVELS

     CHICAGO, LLC simultaneously and uses the contact for his law firm and SAFE

     TRAVELS interchangeably.

  25. Defendant SAFE TRAVELS CHICAGO, LLC is a limited liability corporation

     registered in Illinois since 2018. SAFE TRAVELS CHICAGO, LLC is a supervised

     visitation business, which aims to be appointed by state domestic relations judges to

     supervise as many parents as possible, for profit. BRADLEY R. TROWBRIDGE is

     the registered agent for SAFE TRAVELS CHICAGO, LLC.

  26. At all times relevant to this complaint, Defendant Haracz acted under color of state

     law, and BRADLEY R. TROWBRIDGE and SAFE TRAVELS CHICAGO, LLC

     acted jointly in concert with Defendant Haracz.

  27. All Defendant’s actions have caused severe, including ongoing irreparable harm to

     Plaintiffs. Vanessa received an undergraduate degree from Dartmouth College in

     Computer Science, a graduate degree from Northwestern University in

     Bioinformatics and Computational Biology, has a distinguished career in

     pharmaceuticals and provides consultative services to global companies and cannot




                                         8
  Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 9 of 53 PageID #:9




         regain employment and income because the order of protection and surrounding

         litigation surfaces on her background checks.

      28. All Defendants’ violations of Plaintiffs’ fundamental liberty rights to familial

         association, integrity, privacy and autonomy are ongoing and give rise to a claim for

         declaratory and injunctive relief as to which there is no adequate remedy at law.

IV.     STATEMENT OF FACTS GIVING RISE TO PLAINTIFFS’ CLAIMS:

         A. Allegations Of Civil Rights Violations and Unconstitutional Policies and
            Practices By Defendant and the Cook County Domestic Relations Division

             1. 28 Unconstitutional Policies and Practices By Cook County Domestic
                                          Relations Courts

      29. 1) Fundamental parenting rights are either unconstitutionally denied completely or

         restricted for prolonged periods of time without a finding of unfitness or

         endangerment against the targeted parent.

      30. 2) Fundamental parenting rights are unconstitutionally infringed for prolonged

         periods of time without a motion or petition seeking a finding of unfitness or

         endangerment.

      31. 3) Fundamental parenting rights are unconstitutionally infringed for prolonged

         periods of time without notice of motion or petition seeking a finding of unfitness or

         endangerment.

      32. 4) Fundamental parenting rights are unconstitutionally infringed for prolonged

         periods of time without full evidentiary hearings required by state law or

         constitutionally required minimal due process, or post-deprivation hearing rights.




                                             9
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 10 of 53 PageID #:10




   33. 5) Fundamental parenting rights are unconstitutionally infringed by failing to make

      findings that parenting time with the targeted parent would harm the child(ren), or not

      be in child(ren)’s best interest.

   34. 6) Fundamental parenting rights are unconstitutionally infringed by courts

      withholding access to child(ren) without due process or findings of unfitness until the

      parent(s) agree to a restriction when they have committed no offense.

   35. 7) Fundamental parenting rights are unconstitutionally infringed by domestic relations

      court judges exceeding their adjudicatory capacity by issuing orders sua sponte

      without written notice, motion, hearing or finding, thus inserting themselves as a

      “party” and exercising in an enforcement capacity.

   36. 8) Fundamental parenting rights are unconstitutionally infringed by unwritten rules

      and policies by judges acting as final policymakers exploiting the already vague best

      interest of the child standard, leaving parents of ordinary intelligence unable to predict

      what conduct could lead to their fundamental parenting rights to be infringed upon.

   37. 9) Fundamental parenting rights are unconstitutionally infringed by judges denying

      or restricting parenting time for conduct that would not merit a restriction under any

      circumstance or standard.

   38. 10) Fundamental parenting rights are unconstitutionally infringed by judges denying

      or restricting parenting time of innocent parents without due process, and then forcing

      parents to recover their parenting rights by proving a substantial change in

      circumstances.

   39. 11) Fundamental parenting rights are unconstitutionally infringed by judges entering

      final custody judgments that “reserve” or completely deny parenting time of innocent



                                           10
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 11 of 53 PageID #:11




      parents with conditions impossible to be satisfied under the standards required to

      modify a judgment or using an order of protection under the Domestic Violence Act

      to eclipse any pre-existing allocation judgment under the Dissolution Act.

   40. 12) Fundamental parenting rights are unconstitutionally infringed by judges engaging

      in policymaking by forcing parents not found unfit to engage in prolonged

      “reunification counseling” that is not authorized by statute or local rules, after their

      parenting rights were infringed without due process.

   41. 13) Fundamental parenting rights are unconstitutionally infringed by judges awarding

      custody to one parent in a judgment and denying the fit non-custodial parents any

      rights to parenting time, participate in extra-curricular activities, educational and

      health records, or to contest a relocation.

   42. 14) Fundamental parenting rights are unconstitutionally infringed by state civil

      enforcement authorities conducting investigations (searches) in domestic relations

      cases without a statutorily and constitutionally required warrant by any judge or

      exigent circumstances.

   43. 15) Fundamental parenting rights are unconstitutionally infringed by judges denying

      or restricting parenting time summarily based upon temporary findings or

      recommendations of state civil enforcement agencies, and those rights are not restored

      when those findings are later unfounded and reversed.

   44. 16) Fundamental parenting rights are unconstitutionally infringed by judges entering

      orders of protection under the vague best interest of the child standard or no

      consideration of the best interest of the child, using the preponderance of the evidence




                                           11
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 12 of 53 PageID #:12




      standard, applying speculative statutory “likely to” not act in a child’s best interest on

      a strict liability basis without any scienter, or due process.

   45. 17) Fundamental parenting rights are unconstitutionally infringed by extending

      emergency orders of protection beyond the statutory limitations without consent or

      providing a hearing.

   46. 18) Fundamental parenting rights are unconstitutionally infringed by extending out in

      perpetuity orders denying or restricting parenting time “until further order of the

      court,” including beyond statutory limitations without a hearing.

   47. 19) Fundamental parenting rights are unconstitutionally infringed solely on the basis

      of uncorroborated and unsubstantiated hearsay testimony of a party opponent.

   48. 20) Fundamental parenting rights are infringed by these courts entering orders without

      Guardian ad Litems conducting statutorily required investigations, including

      interviewing children and parties and submitting a report for a due diligent deposition.

   49. 21) Fundamental parenting rights are unconstitutionally infringed by totally denying

      parents an opportunity to present a motion and be heard, including after their

      substantive due process rights have already been implicated.

   50. 22) Fundamental parenting rights are unconstitutionally infringed by domestic

      relations courts failing to maintain a record of their proceedings and denying access

      to appellate courts by not issuing final orders to the clerk of the court.

   51. 23) Fundamental parenting rights are unconstitutionally infringed by domestic

      relations courts threatening indigent persons with contempt of court for attempting to

      preserve a record of the proceedings by their own personal recording or to assume the

      costs of private court reporters despite indigency.



                                           12
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 13 of 53 PageID #:13




   52. 24) Fundamental parenting rights are unconstitutionally infringed by judges refusing

      to recuse themselves or substitute other judges for cause for violating procedural due

      process rights and prolonged substantive due process violations as actual judicial bias

      and prejudice.

   53. 25) Fundamental parenting rights are unconstitutionally infringed by judges

      retaliating and abusing their power against parents who personally object to their

      constitutionally protected rights and that of their children from being infringed upon

      or seek recourse permitted by law and by state provisions.

   54. 26) Fundamental constitutional rights of expression and speech or infringed by

      domestic relations courts retaliating against parents who protest these abuse of power

      practices online or otherwise in public or in open court.

   55. 27) Fundamental constitutional rights of parents are infringed when the entire Illinois

      judicial system closes ranks and covers up their systemic constitutional violations by

      criminalizing parents and the related minor children rather than remedying it.

   56. 28) Fundamental constitutional rights of parents are infringed by state judges acting

      in concert with private for-profit actors, to force parents to sign private adhesion

      contracts that further infringe on the parent’s fundamental constitutional rights.

   57. Since the state dissolution of marriage and custody proceeding began in 2015, nearly

      every single one of the previously enumerated unconstitutional policies and practices

      were inflicted on Plaintiffs, sometimes on multiple occasions.

           2. There Is No Adequate Internal and Structural Supervision Of These
                              Widespread Systemic Violations

   58. Domestic relations attorneys are officers of the court, and often act as court-appointed

      representatives for children. They are an insular group who are aware of unwritten

                                           13
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 14 of 53 PageID #:14




      customs, policies, practices and usages of domestic relations courts that outsiders,

      particularly pro se litigants, would never know. Several of these attorneys are

      resigned to the unconstitutional policies and practices, tell Plaintiff these violations

      “happen every day,” and that domestic relations judges routinely violate statutes and

      the constitution. These attorneys are incentivized for these unconstitutional policies

      and practices to continue because they bill substantially to cause and then remedy

      these violations. In Illinois, these violations are captured in the thousands. Now

      domestic relations attorneys are opening up private for-profit businesses to profiteer

      even more with unnecessary, unwanted and even harmful collateral “services.” In

      2010, a committee formed by the Illinois General Assembly called POD-1 of the

      Family Law Study Committee, warned of the burgeoning “cottage industries”

      surrounding domestic relations courts.

   59. The aforementioned constitutional violations are rarely addressed or remedied by the

      Illinois Appellate courts, and are too numerous and repetitive for Plaintiff to appeal

      every violation and incur significant attorneys fees. Illinois Appellate courts either

      lack jurisdiction to hear appeals of interlocutory orders, there is no appeal as of right

      in most circumstances, or a party requires the consent of the circuit judge to appeal

      under Supreme Court Rule 304(a). Moreover, circuit courts fail to maintain a

      recording system to maintain a record, and often issue substantive orders when there

      could be no foreseeable need for a court reporter with no motion set for hearing, called

      “status calls.”

   60. The Illinois Judicial Inquiry Board does not investigate a complaint for at least nine

      months due to a backlog of complaints. When it does investigate, it usually does not



                                          14
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 15 of 53 PageID #:15




      take any disciplinary action, including public rebukes or admonitions, unless there is

      a clear criminal violation outside of a judicial capacity. The Judicial Inquiry Board

      lacks authority to take remedial measures for parents impacted by these violations.

      The ineptness of the Judicial Inquiry Board was noted in a recent Reuters

      investigation, in which it acknowledged it completely lost or misplaced hundreds of

      complaints and those not lost or misplaced rarely transition into any investigation.

   61. The Presiding Judge of the Domestic Relations Division leaves final policymaking to

      individual domestic relations judges, which maintain complete autonomy over their

      individual courtroom. The presiding judge acts as an administrator and does not

      conduct supervision to ensure that individual judges are protecting individual

      constitutional rights. Nor does the Office of Chief Judge, which defers and deflects,

      directing Plaintiffs to seek “legal advice” or leverage the guide on “Free & Affordable

      Legal Help in Cook County.”

   62. The Chief Judge of Cook County selects the Presiding Judge of the Domestic

      Relations Division and oversees the nomination of associate judges in all divisions,

      yet likewise does not supervise the Presiding Judge to ensure the division is protecting

      individual constitutional rights.

   63. The entire state judicial system has been compromised by domestic relations attorneys

      and “cottage industries” of peripheral “professionals” who aid and abet parents intent

      on infringing on the fundamental rights of the other parent, often with intentionally

      false allegations. In concert, they promote prolonged, contentious and expensive

      litigation and countermand the policy objectives of the State of Illinois embedded in




                                          15
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 16 of 53 PageID #:16




      750 ILCS 5/102, which is solely to ensure the children have maximum contact with

      both parents.

   64. Approximately 40 percent of all children are born out of wedlock, and another 50

      percent of marriages result in dissolution. Millions of families throughout the country

      have been thrown into a state system with almost no federal supervision to ensure

      federal individual rights are protected. The result is systemic wealth extraction by

      white collar “professionals” that equates to child trafficking, child abuse with children

      of fit parents being unlawfully seized and sold back to the fit parent with unwanted

      and actually harmful “services.”         These parents become dependent on public

      resources, lose employment or employment prospects due to false and malicious

      orders of protection, and unnecessarily require state and federal aid.


      B. TIMELINE -- The State Dissolution Proceeding – Plaintiffs’ Parenting Time
         Restricted Or Denied Continuously Since 2019 With No Finding of Unfitness

                1) Constitutional Violations From 2019-2021 – David Haracz
                   Unconstitutionally Restricts Vanessa’s Parenting Time To
                   Supervised Visitation Without A Pleading Seeking Such Relief, and
                   Making No Required Finding of Unfitness To Infringe On Vanessa
                   and her Minor Children’s Fundamental Rights.

   65. On September 28, 2016, Francesco filed a petition for dissolution of marriage in Cook

      County, Illinois.

   66. There was a prior dissolution of marriage proceeding initiated in Lake County by

      Vanessa in 2015 that progressed for over a year then was dismissed by Lake County

      Judge Joseph Salvi at the start of trial on financial matters, for no apparent reason. In

      that case, Francesco filed a counter-petition for dissolution of marriage. Vanessa was




                                          16
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 17 of 53 PageID #:17




      a resident of Lake County at all relevant times upon relocating from Switzerland in

      2014.

   67. An Allocation Judgment for Parental Responsibilities was entered by agreement in

      the Lake County proceedings and decided what was in the best interests of G.P and

      J.P. “Allocation of parental responsibilities” is a new term that replaced “custody”

      and “visitation.”

   68. The Allocation Judgment established Vanessa as the primary caretaker of G.P. and

      J.P. and awarded extensive parenting time to Francesco relative to a foreign legal

      separation judgment from Switzerland following domestic violence incidents.

   69. On January 19, 2017, the Circuit Court in Lake County ordered the Allocation

      Judgment be entered or enrolled in the case in Cook County.

   70. Judge Veronica B, Mathein was assigned to the case in Cook County, who retired.

      The case was then transferred to Judge Raul Vega, who was reassigned out of the

      Cook County Domestic Relations Division.

   71. Judge David E. Haracz (David Haracz) was assigned to the case on December 7, 2017

      after Judge Raul Vega’s recusal.

   72. The Lake County Allocation Judgment was entered by the Cook County Circuit Court

      on March 7, 2018 on Vanessa’s pro se motion on December 7, 2017.

   73. On May 22, 2018, David Haracz orally ruled to bifurcate the dissolution proceedings

      and entered a bifurcated judgment of dissolution of marriage on June 21, 2018.

   74. All that remained to complete a final dissolution judgment were financial matters, set

      for trial in August 2018.




                                          17
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 18 of 53 PageID #:18




   75. Vanessa was the primary caretaker of G.P. and J.P. for 11 and 9 years respectively,

      and an active and engaged mother. She is a scientist by training, a pharmaceutical

      industry professional who provides consultative services to global companies, with a

      bachelors and graduate degree from Dartmouth College and Northwestern University

      in Computer Science, and Bioinformatics and Computational Biology respectively.

      Vanessa’s earned approximately $200,000 in 2017.

   76. On or about May 2018, Francesco relocated to the state of Florida before the final

      hearing on financial matters began.

   77. Francesco testified to not notifying Vanessa of his relocation out of state as required

      by 750 ILCS 5/609.2 and required in the Allocation Judgment.

   78. On July 13, 2018 and November 9, 2018, Vanessa filed Verified Petitions alleging

      Francesco’s abuse of parenting time in the Allocation Judgment, pursuant to 750 ILCS

      5/607.5 for specified dates prior to and after his relocation, as a pattern of behavior.

      This included Francesco intentionally missing his scheduled visits.

   79. David Haracz continued scheduled hearings on these petitions on July 23, 2018,

      October 15, 2018, November 26, 2018. On July 15, 2019, a non-court date, Judge

      Haracz entered an order those motions were no longer set for hearing. At the financial

      matters trial on December 3, 2019, David Haracz summarily struck these petitions

      with no evidentiary hearing.

   80. On July 16, 2018, Vanessa filed a motion for parenting time for a few select

      ceremonial family events, pursuant to the Allocation Judgment, to allow G.P. and J.P.

      time with their maternal grandparents and extended family. David Haracz continued




                                          18
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 19 of 53 PageID #:19




      the calendared hearings on July 23, 2018, October 15, 2018 and November 26, 2018.

      On July 15, 2019, a non-court date, he denied this motion with no evidentiary hearing.

   81. On August 27, 2018 the trial on financial matters started. On August 29, 2018, David

      Haracz entered a sua sponte order to indefinitely suspend the initiated trial.

   82. On November 5, 2018, Vanessa filed a Verified Petition for Substitution of Judge for

      Cause, which alleged racially stereotypical and biased statements by David Haracz to

      three attorneys about Vanessa, repeat violations of Plaintiffs’ procedural due process

      and protracted proceedings that denied any remedies under the law, as indicative of

      actual bias and prejudice against Vanessa. Vanessa’s Verified Petition recounted her

      oral request for voluntary recusal before her filing and her complaint to the Judicial

      Inquiry Board. On November 16, 2018, the Presiding Judge of the Cook County

      Domestic Relations Division, Grace G. Dickler, assigned Vanessa’s verified petition

      to Judge John T. Carr (“John Carr”), an associate judge, who denied Vanessa’s

      petition without an evidentiary hearing.

   83. On December 3, 2018, David Haracz entered an ex parte order granting Francesco

      parenting time in Florida with no antecedent motion and no domicile address

      provided, as required by law.

   84. On   December     12,    2018,    David    Haracz    sua    sponte   discharged   the

      Guardian ad litem for G.P and J.P., Russell Reid, who was appointed to represent

      them in February 2017. There was no request that the Guardian ad litem be discharged

      nor had he testified or submitted a written report in the case.

   85. On December 31, 2018, two weeks after G.P. and J.P. lost legal representation, John

      Carr entered an ex parte order for their turnover to Francesco, who was then domiciled



                                          19
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 20 of 53 PageID #:20




      in Florida, granting his Emergency Motion for Turnover and holding Vanessa in civil

      contempt of the December 3, 2018 sua sponte parenting time order. A contempt

      hearing was set for January 28, 2019.

   86. On Friday January 11, 2019, David Haracz entered an ex parte order granting

      Francesco’s Petition for Immediate Turnover of the Minor Children for Relocation to

      Tampa, Florida, and entered a writ of body attachment for Vanessa’s arrest, which

      could only be purged with turnover of G.P. and J.P. Vanessa was not served with the

      resulting order (allegedly mailed), nor this petition, and there was no evidentiary

      hearing as required by law.

   87. On Monday January 14, 2019, G.P. and J.P. were removed by Francesco with four

      policemen from their elementary school, which they attended since 2014 in Lake

      County Illinois. This incident was recorded by the Vernon Hills Police Department,

      No. 19-00001154.

   88. On January 28, 2019, David Haracz entered an ex parte order granting Francesco’s

      Emergency Motion to Allocate Significant Decision-Making and Temporarily Cease

      Child Support Payments. Francesco was given, per the entered order, “the authority

      to enroll the children [in a school] in Tampa” and “this order takes precedence over

      the Allocation Judgment enroll[ed] 3/7/2018.”

   89. On January 29, 2019, Vanessa appeared before David Haracz and presented two

      motions: (1) a January 25, 2019 two-count emergency motion to vacate or reconsider

      the January 11, 2019 interlocutory order removing the minor children from Illinois

      and, (2) a January 28, 2019 emergency motion to vacate or reconsider the January 28,

      2019 interlocutory order concerning the minor children.



                                        20
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 21 of 53 PageID #:21




   90. On January 29, 2019, David Haracz entered an order giving Francesco 28 days to

      respond to Vanessa’s emergency motions and directed Vanessa to “travel to Florida

      to pick up the minor children on February 3, 2019” and return them to Illinois, with

      no pickup location determined. Vanessa was ordered to determine a pickup location

      from Francesco, who had not shared his domicile address in Florida.

   91. On January 29, 2019, David Haracz appointed a Child Representative, Stacey Platt.

   92. On February 3, 2019, Francesco did not turnover G.P. and J.P. to Vanessa in Florida.

   93. On February 4, 2019, Vanessa filed in the Circuit Court of Hillsborough County, in

      Tampa Florida, Case No.19-DR-001760, to domesticate the January 29, 2019 Illinois

      order, and get Tampa law enforcement assistance to find G.P. and J.P.

   94. On February 5, 2019, Vanessa filed a Petition for Rule to Show Cause against

      Francesco in the Illinois case for violating the January 29, 2019 turnover order. On

      July 15, 2019, a non-court date, David Haracz denied it without an evidentiary

      hearing.

   95. On February 8, 2019, Vanessa returned back to Illinois upon picking up G.P. and J.P.

      with the assistance of local law enforcement in Florida and re-enrolled G.P. and J.P.

      in the same elementary school they attended since 2014 in Lake County, Illinois.

   96. On April 19, 2019, Judge Jeanne Cleveland Bernstein entered an ex parte order

      granting Francesco’s Emergency Motion for Temporary Parenting Time in Illinois,

      which Vanessa wholly complied with.

   97. On May 22, 2019, David Haracz entered an ex parte order granting Francesco

      parenting time on May 23, 2019 and ordered Vanessa to turn over G.P. and J.P.’s

      passports. On May 23, 2019, Vanessa filed and properly noticed a Motion to Vacate



                                         21
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 22 of 53 PageID #:22




      and/or Reconsider the May 22, 2019 ex parte order. The May 22, 2019 order modified

      the Allocation Judgment, in which Vanessa was the custodian of G.P. and J.P.

      passports, with no antecedent motion that requested modification of the ordered

      parenting time.

   98. In June 2019, Vanessa filed a Petition Seeking Permission to Relocate with the Minor

      Children Pursuant to 750 ILCS 5/609.2 and stated a desired relocation date of July

      31, 2019 to pursue an employment opportunity in Massachusetts, which was

      contingent on her ability to relocate. Vanessa relocated to Illinois in 2014 from

      Switzerland, with no employment opportunity at the time, so G.P. and J.P. could be

      close to their father. Vanessa’s family lives in Massachusetts. When Francesco

      moved to Florida, there was little reason for Vanessa to stay in Illinois unemployed.

   99. Vanessa was entitled to a hearing of her Petition Seeking Permission to Relocate, as

      calendared for July 1, 2019 in the case.

   100. On July 1, 2019, David Haracz incarcerated Vanessa, with no evidentiary hearing

      on any of her pleadings, claiming she failed to comply with his ex parte order of May

      22, 2019. Vanessa set her Motion to Vacate and/or Reconsider the May 22, 2019

      order for the same court date. Vanessa brought the children’s passports to court but

      wanted to be heard on her motion to vacate and allow facts on record that she is not a

      flight risk.

   101. On July 1, 2019, G.P. and J.P. were again turned over to Francesco by David Haracz

      for the period of Vanessa’s incarceration.




                                         22
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 23 of 53 PageID #:23




   102. On July 1, 2019, a third-party in possession of Vanessa’s belongings in court

      provided the passports of G.P. and J.P. to David Haracz after Vanessa’s incarceration.

      Vanessa was not released from Cook County jail until the evening of July 1, 2019.

   103. On July 2, 2019, Vanessa filed an Emergency Motion to Vacate the July 1, 2019

      Contempt Order and to expunge the arrest, set for presentment on July 12, 2019.

   104. On July 12, 2019, on the record, David Haracz stated he read Vanessa’s Emergency

      Motion to Vacate the July 1, 2019 Contempt Order and sua sponte chose to deny it

      without a hearing. David Haracz then discharged the Child Representative without

      any party seeking her discharge.

   105. On July 29, 2019, Vanessa obtained a contract in Illinois with a prior employer in

      the pharmaceutical industry.

   106. On August 1, 2019, two weeks after G.P. and J.P. lost legal representation again,

      David Haracz entered an Emergency Order of Protection against Vanessa. David

      Haracz granted Francesco’s pro se Emergency Petition for an Order of Protection with

      no statutorily-required affidavit attached, no specific allegations of abuse, neglect,

      abandonment or concealment, and no notice to Vanessa at all.

   107.   Francesco’s Emergency Petition for an Order of Protection generally falsely

      alleged Vanessa was concealing G.P. and J.P. outside Illinois and denied Francesco

      unspecified visits pursuant to the Allocation Judgment and unspecified orders entered

      by David Haracz while in Florida. Francesco requested “permanent” custody of G.P.

      and J.P. in a pro se emergency petition for order of protection.

   108. On August 22, 2019, G.P. and J.P. were again removed by Francesco with

      policemen from their elementary school pursuant to the ex parte August 1, 2019 order



                                          23
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 24 of 53 PageID #:24




      of David Haracz. On August 22, 2019, Vanessa was served the ex parte order of

      protection, through counsel, only after G.P. and J.P.’s removal. The incident is

      described in Vernon Hills Police Department Incident No. 2019-00015855

   109. On August 29, 2019, with both Vanessa and Francesco represented by counsel,

      Vanessa presented a Motion to Dismiss the Emergency Order of Protection with a

      concurrent Demand for Bill of Particulars, and argued the Domestic Violence Act is

      wrong statute to complain of alleged visitation issues. David Haracz stated: “I find it

      specific enough.” The motion to dismiss was denied, as was the Demand for Bill of

      Particulars .

   110. On August 22, 2019, David Haracz extended the Emergency Order of Protection

      to August 29, 2019, and then to September 3, 2019 and then to September 9, 2019 in

      violation of 750 ILCS 60/220. By operation of Illinois statute, the emergency order

      of protection expired after 21 days. A.L. v. D.M. (in re A.M.), 2013 IL App (3d)

      120809, ¶41

   111. On September 9, 2019, on the record, David Haracz entered a “plenary” order of

      protection against Vanessa stating it is “until further order of court,” despite the

      Domestic Violence Act states plenary orders cannot last more than two years. With

      no finding of abuse of G.P. and J.P., they were named as “protected parties” and Judge

      Haracz sua sponte restricted Vanessa’s parenting time to unspecified “weekly”

      supervised visitation by a third-party, SAFE TRAVELS CHICAGO, LLC, that David

      Haracz unilaterally selected. Francesco did not even seek a restriction of Vanessa’s

      parenting time in his petition for order of protection.




                                          24
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 25 of 53 PageID #:25




   112. On September 13, 2019, BRADLEY R. TROWBRIDGE, the Executive Director

      of SAFE TRAVELS CHICAGO and a family law attorney who simultaneously

      operates The Law Offices of Bradley R. Trowbridge in Chicago, provided Vanessa

      with a unilateral adhesion contract, with no end date, for her to allegedly “agree” to

      supervised visitation.

   113. The SAFE TRAVELS CHICAGO, LLC “Agreement” is mandatory for supervised

      parenting time of Plaintiffs, with terms exceeding the restrictions in the September 9,

      2019 order. Those terms include requiring Vanessa to “agree” to pay all costs, “agree”

      to attend with no third-party witnesses, “agree” to non-confidential conversations and

      restrictions on topics that Plaintiffs can discuss, “agree” to speak “loud” so a

      supervisor (of unstated qualification) can hear. This supervisor then would write a

      report directly to David Haracz and opposing counsel on each session, disclosing to

      David Haracz what Plaintiffs discussed. Moreover, the adhesion contract states that

      the supervisor cannot be called to testify as a witness, even after submitting ex parte

      communication directly to David Haracz in an ongoing proceeding. See Exhibit A.

   114. On September 16, 2019, David Haracz’ recommendation of SAFE TRAVELS

      CHICAGO, LLC contributed to another judge, John T. Carr, to order another parent

      unrelated to Vanessa’s case in Cook County, to SAFE TRAVELS CHICAGO, LLC

      for supervised visitation. See Exhibit B.

   115. On September 23, 2019 Vanessa timely filed a petition to review the plenary order

      of protection to the state appellate court, and properly served Francesco via U.S mail

      and by personal service in open court.




                                         25
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 26 of 53 PageID #:26




   116. On October 8, 2019, the state appellate court granted Vanessa’s petition to review

      the order of protection, under case number 1-19-1904. While Vanessa sought review

      under Illinois Supreme Court Rule 306(a)(5), a permissive interlocutory appeal, she

      had an appeal by right under Rule 307(a)(1), as an order of protection is considered

      an injunction.

   117. On October 9, 2019, Vanessa filed a Petition to Stay Enforcement of the September

      9, 2019 Order of Protection, with proper notice to Francesco. David Haracz denied

      the motion to stay on October 16, 2019.

   118. On October 21, 2019, Vanessa filed an appellant brief for appeal no. 1-19-1904 on

      the Order of Protection in the Illinois Appellate court, and properly served Francesco

      using the state’s electronic filing system.

   119. On December 3, 2019, David Haracz entered a final dissolution judgment. Relying

      on the custody transfer in the Order of Protection, he struck all of Vanessa’s pending

      pleadings, barred her submitted trial exhibits and barred her from testifying by

      granting Francesco’s Motion in limine filed a day prior

   120. On December 4, 2019, Vanessa filed a Notice of Appeal of the final dissolution

      judgment and other prior orders under appeal no. 1-19-2454, pursuant to Illinois

      Supreme Court Rules 303 and 301.

   121. On December 9, 2019, the Illinois Appellate court dismissed, on its own motion,

      Vanessa’s appeal no. 1-19-1904 on the order of protection, and a request for

      reconsideration was not successful. The Appellate Court claimed Francesco was not

      properly noticed of appellate court filings.

   122. On December 13, 2019, Vanessa’s employment contract was terminated.



                                          26
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 27 of 53 PageID #:27




   123. On January 13, 2020, Vanessa filed a Petition for Leave to Appeal the Order of

      Protection in the Illinois Supreme Court, under Case No. 125651. On March 9, 2020,

      the Illinois Supreme court denied Vanessa’s petition for leave to appeal.

   124. On April 3, 2020, Vanessa filed her brief for appeal no. 1-19-2454 and challenged

      the order of protection and related support order as a step in the procedural progression

      to the final dissolution judgment.

   125. On May 26, 2020, Vanessa filed her reply brief for appeal no. 1-19-2454.

   126. On June 16, 2020, when the Circuit Court was shutdown due to the Covid-19

      emergency and while the case was still on appeal, David Haracz entered further orders

      denying Vanessa’s pending motions to vacate orders entered after the notice of appeal

      was filed. He then issued an ex parte body attachment for her arrest.

   127. On June 25, 2020, Vanessa filed an Emergency Motion for a Supervisory Order

      pursuant to Rule 383 to the Illinois Supreme Court under Case No. 126124.

   128. On July 9, 2020, the Illinois Supreme Court denied Vanessa’s Emergency Motion

      for a Supervisory Order.

   129. On July 13, 2020, within thirty (30) days, Vanessa filed a Motion to Quash The

      Writ of Body Attachment and Vacate Default Orders entered by David Haracz on

      June 16, 2020. To-date, David Haracz has denied Vanessa an evidentiary hearing.

   130. On September 4, 2020, Vanessa, through counsel, filed a Motion to Stay

      Proceedings while the Illinois Appellate court reviewed her appeal no 1-19-2454.

   131. On September 11, 2020, David Haracz conducted the hearing on Vanessa’s Motion

      to Stay Proceedings, and on September 13, 2020 entered an order stating it is

      continuing Vanessa’s motion with no future court date defined.



                                           27
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 28 of 53 PageID #:28




   132. By November 4, 2020, Vanessa’s Motion to Stay Proceedings was no longer

      referenced in David Haracz’s order.

   133. By January 6, 2021, Vanessa’s Motion to Quash Service and Vacate Default

      Judgments on June 16, 2020 also dropped off David Haracz’s continuation orders.

                2) The Illinois Appellate Court Vacates The Plenary Order of
                   Protection

   134. On December 31, 2020, the Illinois Appellate Court entered a Memorandum

      Opinion and Order. The Illinois Appellate Court, First District, reversed in part the

      September 9, 2019 plenary order of protection. The Appellate Court found the record

      was void of evidence warranting a restriction of supervised parenting time. The

      Appellate Court found David Haracz failed to make a required finding of unfitness,

      pursuant to 750 ILCS 5/603.10(b) nor inherently applied the best interest factors under

      the Illinois Marriage and Dissolution of Marriage Act (IMDMA). The Appellate

      Court further found that Francesco “misused” the Illinois Domestic Violence Act, 750

      ILCS 60/, to change custody when he should have petitioned under the IMDMA. 750

      ILCS 5/. In re Marriage of Potenza, 2016 D 009029, 2020 IL App (1st) 192454-U.

   135. The Illinois Appellate court ordered a new hearing on custody under the IMDMA

      and whether to lift the restrictions imposed on September 9, 2019. However, the

      Appellate Court left uncertainty on how this will procedurally occur. By vacating the

      order of protection, there is nothing left to modify.      By vacating the order of

      protection, the allocation of parental responsibilities reverts to the allocation

      judgment, which gives custody to Vanessa. Vanessa is currently seeking clarification

      through her January 15, 2021 Petition for Leave to Appeal to the Illinois Supreme

      Court.

                                         28
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 29 of 53 PageID #:29




     136. The September 9, 2019 Order of Protection is still effectively operative, despite it

        being vacated. The only possibility for parenting time with G.P. and J.P. requires

        Vanessa sign away her First and Fourteenth amendment rights through the indefinite

        adhesion contract with SAFE TRAVELS CHICAGO, LLC. Vanessa continually

        objected to those terms to David Haracz, on record, who never clarified or modified

        the September 9, 2019 Order. The terms of the contract effectively allow David

        Haracz to surveil and spy on Vanessa, G.P. and J.P. and conduct a form of coerced

        “opposition research” in order to seek to justify the irreparable harm and

        Constitutional injury he inflicted on her, G.P. and J.P. Pursuant to the United States

        Constitution and Illinois state law, Vanessa is entitled to a reasonable visitation

        schedule because the Illinois Appellate Court found she was never found to be unfit

        or an endangerment as a matter of law. 750 ILCS 5/602.8(a).

V.     CLAIMS FOR RELIEF

       A. COUNT I: DECLARATORY RELIEF THAT PLAINTIFFS’ HAVE
          SUFFERED AND CONTINUE TO SUFFER CONSTITUTIONAL
          DEPRIVATION TO FAMILIAL ASSOCIATION, INTERGRITY,
          PRIVACY AND AUTONOMY, IN VIOLATION OF THE DUE PROCESS
          CLAUSE OF THE UNITED STATES CONSTITUTION, AMENDMENT
          XIV

     137. Plaintiffs incorporate paragraphs 1 through 136 as if fully set forth herein.

     138. Plaintiffs G.P., J.P. and Vanessa Wereko bring this count against Defendant David

        Haracz in his official capacity under color of state law, acting jointly in concert with

        Defendant Bradley R. Trowbridge and Safe Travels Chicago, LLC to deprive them of

        their federal substantive due process rights.

     139. Since September 9, 2019, Vanessa, G.P. and J.P. have not seen each other at all.



                                            29
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 30 of 53 PageID #:30




   140. The adhesion contract of Safe Travels Chicago, LLC, endorsed and abetted by

      David Haracz, attempts to coerce Plaintiff Vanessa to voluntarily give up her

      protected First and Fourteenth Amendment rights or not see her children at all, with

      no due process of law.

   141. The Defendants sued in this count are sued for working in concert to completely

      sever the contact between Plaintiffs, when Vanessa was not found to be unfit or an

      endangerment, and to profit off this constitutional violation.

   142. As a licensed domestic relations attorney, Bradley R. Trowbridge has the

      knowledge of the law and the duty to ensure he is not an accomplice to violating the

      Constitution. He has a duty to investigate the text and underlying circumstances of

      the court’s referral for supervised parenting, and to modify the adhesion contract

      accordingly.    Bradley Trowbridge had a duty to investigate whether Francesco

      misused the Domestic Violence Act, and that the sua sponte order for supervised

      parenting time by David Haracz was void and unlawful.

   143. David Haracz caused the violation of Plaintiffs’ substantive due process rights from

      January 2019 to this present date. Bradley R. Trowbridge and Safe Travels Chicago,

      LLC caused their substantive due process rights to be completely severed from

      September 9, 2019 to the present date.

   144. The United States Supreme Court has repeatedly stated that biological parents and

      children have fundamental liberty interests to familial association, privacy, autonomy

      and integrity, and the state cannot interfere unless there is a compelling state interest.

      Before asserting a compelling state interest, the biological parent must be found unfit,

      as fit parents are presumed to act in their children’s best interest. Troxel v. Grainville,

                                           30
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 31 of 53 PageID #:31




      530 U.S. 57 (2000) (referencing Parham v. J.R., 442 U.S. 584, 602, 99 S.Ct. 2493, 61

      L.Ed.2d 101, Reno v. Flores, 507 U.S. 292, 304, 113 S.Ct. 1439, 123 L.Ed.2d 1)

      Pursuant to state and federal law, non-custodial parents not found to be unfit are

      entitled to reasonable visitation rights and custodial parents cannot be stripped of

      custody or their parental rights indefinitely terminated without due process of law.

      B.S. v. Somerset, 704 F.3d 250, 272 (3rd Cir. 2013)

   145. David Haracz’ order imposing an indefinite order of protection “until further order

      of the court” attempted to permanently infringe on Vanessa’s parenting rights. David

      Haracz has issued similar orders to other innocent parents, despite Illinois law

      mandating plenary orders of protection cannot last more than two years.

   146. David Haracz’ September 9, 2019 Order and Safe Travels Chicago, LLC’s

      adhesion contract for supervised visitation, with no termination date, attempted to

      seize G.P. and J.P. and sell them back to Vanessa in the form of a perpetual annuity.

      The terms of the contract incentivize Safe Travels Chicago, LLC to continue the

      constitutional deprivation as long as possible, including giving reports directly to

      David Haracz with no opportunity to cross-examine Safe Travels Chicago, LLC staff.

      This is child trafficking for profit by the court and its favored insiders, jointly in

      concert together.

   147. This count seeks declaratory relief that Plaintiffs’ substantive due process rights

      under the United States Constitution, Amendment XIV have been violated, and

      continue to be violated.

   148. The declaratory relief Plaintiffs seek are authorized by 28 U.S.C. § 2201.




                                         31
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 32 of 53 PageID #:32




   149. The actions and conduct of the Defendants in this count caused injury to each of

      the Plaintiffs.

     B. COUNT II: INJUNCTIVE RELIEF TO ENJOIN DEFENDANT HARACZ
        FROM FURTHER ACTING IN A POLICYMAKING AND
        ENFORCEMENT CAPACITY TO RESTRICT OR DENY PLAINTIFFS’
        FUNDAMENTAL FAMILIAL RIGHTS WITHOUT A FINDING OF
        UNFITNESS, AND TO MANDATE DEFENDANT HARACZ IMPLEMENT
        A REASONABLE, UNRESTRICTED TEMPORARY PARENTING
        SCHEDULE CONSISTENT WITH CONSTIUTIONAL AND STATE LAW
        REQUIREMENTS INSTANTER

   150. Plaintiffs incorporates paragraphs 1 through 149 as if fully set forth herein.

   151. Plaintiffs G.P., J.P. and Vanessa Wereko bring this count against Defendant David

      Haracz in his official capacity under color of state law.

   152. The Supreme Court takes a functional approach to judicial immunity.               The

      touchstone for a judicial act is the performance of the function of resolving disputes

      between parties, or authoritatively adjudicating private rights.

                           Unconstitutional Policymaking

   153. When a state court judge oversees unwritten customs and practices that could be

      written but are not, that judge is deliberately acting in a policymaking capacity. These

      acts or omissions do not arise out of each judge acting to resolve disputes between

      parties in court, but are a form of legislating. When these unwritten customs and

      practices violate the Constitution, the judge is liable to injunctive relief under 42

      U.S.C. § 1983. In this circumstance, the state actor cannot point the finger at a private

      party who may approve of the relief, the court is the moving force of the deprivation.

   154. Cook County domestic relations judges have enormous autonomy to make their

      own policies, and are given a broad grant of authority to operate independently within

      their courtroom. The best interest of the child standard is inherently amorphous and
                                          32
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 33 of 53 PageID #:33




      vague, and is almost always an exercise in policymaking. As a practical matter, there

      is no authority which constrains the final policymaking of domestic relations judges,

      given the enormous cost and effort required to remedy a single violation. There is

      often no written record to appeal. Interlocutory orders are not subject to any

      meaningful review. Since federal courts often abstain (wrongly), refuse to modify a

      custody decree or review a state court order that is unconstitutional, there is virtually

      no federal oversight. There is almost no state-level supervision as well.

   155. David Haracz was and continues to be policymaking by claiming a domestic

      relations judge can restrict a parent’s fundamental rights without being found to be

      unfit. That is unconstitutional and there is no compelling governmental interest as

      held by the United States Supreme Court. Accordingly, this facially unconstitutional

      policy and practice must be enjoined.

   156. David Haracz was and continues to be policymaking when he entered an emergency

      order of protection against Plaintiff Vanessa, on September 9, 2019. Even if the facts

      David Haracz alleged were true, in which he rendered his judgment with a prepared

      ten-minute statement, five minutes after the ending of closing argument, he does not

      have policy-making authority to transfer custody in an order of protection. He also

      does not have policy-making authority to restrict visitation when Francesco did not

      ask for it.

   157. 750 ILCS 5/102 of the Illinois Marriage and Dissolution of Marriage Act states it

      is the public policy of Illinois that children of divorced parents have maximum contact

      with both parents. That David Haracz contravened that policy with his own unwritten

      policy and practices for over three years in the case is itself a violation of public

                                          33
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 34 of 53 PageID #:34




      policy. Restrictive gatekeeping is a pathological condition that afflicts men and

      women, in which they try to remove another parent completely.              It is closely

      associated with narcissistic and borderline personality disorder. Courts, its officers

      and other “cottage industries” surrounding these courts have converted this pathology

      into a money-making enterprise, which is highly damaging to children. Defendant’s

      policy of flippantly violating constitutional rights of many parents systemically

      without a finding of unfitness countermands 750 ILCS 5/102, violates fundamental

      constitutional rights and is a practice that is void as to public policy. Accordingly,

      this policy must be enjoined.

                       Unconstitutional Enforcement Actions

   158. When a state court judge enters an order sua sponte in a civil proceeding without a

      justiciable question properly presented before the court, that judge violates a party’s

      procedural due process rights and exceeds their jurisdiction. The state court judge is

      acting outside of his adjudicatory capacity. Rather, that judge is deliberately acting

      in an enforcement capacity, as if he or she is a prosecutor and party to the case. When

      the state court judge’s order violates substantive due process rights or deviates from

      statutory limitations, they are liable to injunctive relief under 42 U.S.C. § 1983. In

      this circumstance, the state actor cannot point the finger at a private party who may

      approve of the relief, the court is the moving force of the deprivation.

   159. On September 9, 2019 and in prior interlocutory orders, David Haracz sua sponte

      entered orders, including ordering supervised visitation for Vanessa that Francesco

      did not even ask for. Francesco only wanted a transfer of custody. David Haracz was

      acting in an enforcement capacity, as if he was a party to the case. He stepped out of

                                          34
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 35 of 53 PageID #:35




      his role as a neutral adjudicator between two private parties and effectively became a

      prosecutor and party to the case. That this violation continues entitles Vanessa, G.P.

      and J.P to injunctive relief against David Haracz.

                                 Prayer For Injunction

   160. The Defendant David Haracz sued in this count is sued for his actions taken under

      color of state law.

   161. This count seeks emergency temporary, preliminary and a permanent injunctive

      relief that the aforementioned policymaking and enforcement actions by David

      Haracz violates the Due Process Clause of the United States Constitution,

      Amendment XIV.

   162. The injunctive and declaratory relief Plaintiff, Vanessa Wereko, seeks against the

      continued separation of her natural children from her care and custody is authorized

      by 28 U.S.C. § 2201 and Fed. R. Civ P. 65.

   163. Pursuant to Fed. R. Civ. P. 65, Plaintiffs states that:

          a. As a result of the unconstitutional policymaking and enforcement actions by

              Defendant, Plaintiffs are being irreparably injured and their substantive due

              process rights are being violated;

          b. Plaintiffs are likely to prevail on the merits of their claim to basic rights to

              familial association, autonomy, privacy and integrity, without any finding of

              unfitness, as a protected constitutional right; and

          c. There is no adequate remedy at law.

   164. As relief under this Count, Plaintiffs seek the following temporary, preliminary,

      and permanent injunctive relief:

                                           35
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 36 of 53 PageID #:36




          a. A temporary, preliminary and permanent injunction against Defendant

              continuing to violate their substantive due process rights with unconstitutional

              policymaking and enforcement actions.

          b. A mandatory injunction that Defendant David Haracz enter an unrestricted,

              temporary parenting schedule for Vanessa, G.P. and J.P immediately, pursuant

              to their vested right under the United States Constitution and 750 ILCS

              5/602.8(a).

   165. The actions and conduct of the Defendant David Haracz in this count caused injury

      to each of the Plaintiffs.

     C. COUNT III: DECLARATORY AND INJUNCTIVE RELIEF TO ENJOIN
        THE ADHESION CONTRACT BY BRADLEY R. TROWBRIDGE AND
        SAFE TRAVELS CHICAGO, LLC IN REGARDS TO PLAINTIFFS AND
        ALL PERSONS SIMILARLY SITUATED AS VIOLATING THEIR
        PROTECTED     FIRST  AND    FOURTEENTH     AMENDMENT
        CONSTITUTIONAL RIGHTS

   166. Plaintiffs incorporates paragraphs 1 through 165 as if fully set forth herein.

   167. Plaintiffs G.P., J.P. and Vanessa Wereko bring this count against Defendants

      Bradley R. Trowbridge and Safe Travels Chicago, LLC., and on behalf of all persons

      similarly situated as Plaintiffs.

   168. The adhesion contract by Bradley R. Trowbridge and Safe Travels Chicago, LLC

      violates Plaintiffs’ constitutional rights, inter alia, by contractually imposing costs not

      provided for in the court order, barring third-party witnesses from supervision

      sessions, and providing ex parte communication directly to David Haracz without

      opportunity for cross-examination, with unlimited duration. See Exhibit A.




                                           36
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 37 of 53 PageID #:37




                                 Prayer For Injunction

   169. The Defendants sued in this count are sued for actions taken jointly in concert with

      David Haracz under color of state law.

   170. This count seeks emergency temporary, preliminary and a permanent injunctive

      relief against the aforementioned adhesion contract imposed by the named Defendants

      that violates the Due Process Clause of the United States Constitution, Amendment

      XIV and Amendment I.

   171. The injunctive and declaratory relief Plaintiffs seek against the adhesion contract

      authorized by 28 U.S.C. § 2201 and Fed. R. Civ P. 65.

   172. Pursuant to Fed. R. Civ. P. 65, Plaintiffs states that:

          d. As a result of the adhesion contract, Plaintiffs are being irreparably injured

              and their substantive due process rights are being violated;

          e. Plaintiffs are likely to prevail on the merits of their claim as a protected

              constitutional right; and

          f. There is no adequate remedy at law.

   173. As relief under this Count, Plaintiffs seeks the following temporary, preliminary,

      and permanent injunctive relief:

          a. A     temporary,    preliminary    and   permanent    injunction   against   the

              unconstitutional terms in Defendants’ adhesion contract, barring their

              inclusion in any contract and barring their enforcement.

   174. The actions and conduct of the Defendants in this count caused injury to each of

      the Plaintiffs.




                                           37
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 38 of 53 PageID #:38




     D. COUNT IV: COMPENSTORY DAMAGES BY BRADLEY R.
        TROWBRIDGE AND SAFE TRAVELS CHICAGO, LLC FOR ACTING IN
        CONCERT TO VIOLATE PLAINTIFFS’ FIRST AND FOURTEENTH
        AMENDMENT CONSTITUTIONAL RIGHTS

   175. Plaintiffs incorporate paragraphs 1-174 as if fully set forth herein.

   176. Plaintiffs G.P., J.P. and Vanessa Wereko bring this count against Defendants

      Bradley R. Trowbridge and Safe Travels Chicago, LLC., for acting in concert with

      David Haracz to violate their constitutionally protected rights.

   177. The named Defendants in this count caused an unconstitutional adhesion contract

      be imposed on Plaintiffs that violates their Constitutional rights without due process

      of law.

   178. Plaintiffs G.P. and J.P. have suffered irreparable emotional harm due to not being

      able to see their mother, who was their primary caretaker since they were born.

   179. Plaintiff Vanessa Wereko has suffered economic damages from loss of income, and

      pain and suffering from the loss of her constitutionally protected relationship with

      G.P. and J.P.

   180. The unconstitutional adhesion contract by Defendants Bradley R. Trowbridge and

      Safe Travels Chicago, LLC caused a total lack of contact between Plaintiffs from

      September 9, 2019 to the present.

   181. Plaintiffs seek compensatory damages and losses in an amount of at least $500,000

      for each minor child and at least $1,500,000 for Plaintiff Vanessa.

     E. COUNT V: DECLARATORY AND INJUNCTIVE RELIEF TO ENJOIN
        THE COOK COUNTY DOMESTIC RELATIONS DIVISION FROM
        SYSTEMICALLY      VIOLATING      THE     FUNDAMENTAL
        CONSTITUTIONAL RIGHTS OF PLAINITFFS AND PARENTS AND
        CHILDREN SIMILIARLY SITUATED WITH UNWRITTEN, UNLAWUL
        AND CONSTITUTIONAL POLICIES, PRACTICES, USAGES AND
        CUSTOMS, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE

                                          38
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 39 of 53 PageID #:39




         UNITED STATES              CONSTITUTION,           AMENDMENT            XIV     AND
         AMENDMENT I.

   182. Plaintiff incorporates paragraphs 1 through 181 as if fully set forth herein.

   183. Plaintiffs and those similarly situated bring this Count against Defendant David

      Haracz in his official capacity under color of state law, and by extension, the Cook

      County Domestic Relations Division as an entity.

   184. Plaintiffs have been exposed to several domestic relations judges, including the

      Presiding Judge, all conscious of the case history but perpetuating the culture of

      silence of parents and minor children victimized by the unconstitutional unwritten

      policies and practices of the Cook County Domestic Relations Division.              The

      violations are too extensive to be enumerated in this space and are devastating

      financially, emotionally and professionally.

   185. The State of Illinois’ judiciary has effectively teamed up with insider officers of the

      court to make money in side businesses tied to their law practice, which is a massive

      conflict of interest and is inherently corrupt.

   186. Online forums are a reservoir where thousands of parents complain about similar

      constitutional violations that occurred to them. See, e.g, "Parental Rights and Due

      Process" in 1 THE JOURNAL OF LAW AND FAMILY STUDIES, 2:123-150

      (1999) (noting the widespread violation of due process in the family law context)

   187. These 29 violations are longstanding and well-known by the state actors supposed

      to supervise and prevent these abuses, who have knowingly failed to stop these

      practices.




                                           39
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 40 of 53 PageID #:40




                    Prayer For Declaratory Relief And Injunction

   188. The Defendant sued in this count are sued for actions taken by the Cook County

      Domestic Relations Division as an entity under color of state law.

   189. This count seeks declaratory, and emergency temporary, preliminary and a

      permanent injunctive relief that the aforementioned unconstitutional policymaking

      and enforcement actions by the Cook County Domestic Relations Division violates

      the Due Process Clause of the United States Constitution, Amendment XIV and

      Amendment I.

   190. The injunctive and declaratory relief Plaintiffs and others similarly situated seek

      are authorized by 28 U.S.C. § 2201 and Fed. R. Civ P. 65.

   191. Pursuant to Fed. R. Civ. P. 65, Plaintiffs states that:

          g. As a result of the unconstitutional policymaking and enforcement actions by

              the Cook County Domestic Relations Division, Plaintiffs and others similarly

              situated are being irreparably injured and their substantive due process rights

              are being violated.

          h. Plaintiff is likely to prevail on the merits of their claim there are widespread,

              systemic and at least 29 concrete unconstitutional policies and practices by the

              Cook County Domestic Relations Division are enforced.

          i. There is no adequate remedy at law.

   192. As relief under this Count, Plaintiff seeks the following temporary, preliminary,

      and permanent injunctive relief:

          a. A temporary, preliminary, and permanent injunction against the Cook County

              Domestic Relations Division continuing to violate the constitutional rights of

                                           40
    Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 41 of 53 PageID #:41




                    parents with unwritten, unconstitutional policies and practices, jointly in

                    concert with private actors and officers of the court.

         193. The actions and conduct of the Defendant in this count caused injury to each of the

            Plaintiffs and other parents and children similarly situated.

   VI.     PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs G.P., J.P. and VANESSA WEREKO respectfully request

            that this Court enter the following judgments and awards on behalf of Plaintiffs:

               (a) A declaratory judgment in their favor on counts I-V.

               (b) An emergency temporary, preliminary and permanent injunction in their favor

                  on counts II-III.

               (c) An emergency temporary, preliminary and permanent injunction in their favor

                  on count V, but this count be stayed pending filing of other complaints to be

                  consolidated and potentially certified as a class.

               (d) Compensatory relief against BRADLEY R. TROWBRIDGE and SAFE

                  TRAVELS CHICAGO, LLC for economic and non-economic damages

                  including pain and suffering and loss of consortium pursuant to Count IV.

               (e) Such other relief as this Court deems just and equitable.

Dated: March 1, 2021

                                                     RESPECTFULLY SUBMITED:



                                                     ____________________________
                                                     VANESSA WEREKO
                                                      P. O. Box 5035
                                                      Vernon Hills, IL 60061
                                                      Main No.: 847-637-7142
                                                      Fax No.: 847-450-0002
                                                      Email: werekovb@me.com
                                                41
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 42 of 53 PageID #:42




                                  VERIFICATION


  I, VANESSA WEREKO, declare as follows:


  1. I am a Plaintiff in the present case and a citizen of the United States of America.
  2. I have personal knowledge of the facts and allegations, including those set out in the
     foregoing Verified Complaint for Declaratory and Injunctive Relief, and if called on
     to testify I would competently testify to the matters stated herein.
  3. I verify under penalty of perjury under the laws of the United States of America that
     the factual statements in this Complaint concerning the entire subject matter are true
     and correct. 28 U.S.C. § 1746.


     Executed on March 1, 2021.



                                       ______________________________
                                       VANESSA WEREKO
                                        P. O. Box 5035
                                        Vernon Hills, IL 60061
                                        Main No.: 847-637-7142
                                        Fax No.: 847-450-0002
                                        Email: werekovb@me.com




                                          42
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 43 of 53 PageID #:43




                         EXHIBIT A
                                 (5 pages)
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 44 of 53 PageID #:44
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 45 of 53 PageID #:45
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 46 of 53 PageID #:46
        Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 47 of 53 PageID #:47

                         FAQs about SAFE TRAVELS
What is Safe Travels? Safe Travels is a private agency that provides supervised
parenting time as ordered by the Cook County, Illinois courts.
Who supervises the parenting time at Safe Travels? Every supervisor at Safe
Travels has earned, at a minimum, a Master’s degree in social work, education, or a
similar field of study. They also have had training in important areas, including child
development, domestic violence, and substance abuse. They are trained to notice subtle
reactions in children that the average parenting time supervisor may not notice.
Where does supervised parenting time occur? It can take place anywhere except a
private home. It can take place in Safe Travels’ office, the park, a museum, the zoo, a
restaurant, an arcade, or almost anywhere else. However, the specific location is set by
Safe Travels based on the date and availability of supervisors.
What fees are associated with Safe Travels’ services? There is a non-refundable
intake fee of $250 for every case. The intake includes interviewing each parent and each
child. If the case is accepted, the supervised parenting time session fee is $75 per
supervised parenting hour for one parent and up to two children. It is $90 per supervised
parenting hour for one parent and more than two children. Each session is 2-3 hours.
When are fees due? The intake fee is paid at the time of the intake. All parenting time
sessions must be paid 48 hours in advance of the scheduled parenting time.

What is Safe Travels’ cancellation policy? If the parenting time session is canceled
by either parent by email 24 hours in advance, the payment is returned or applied to the
next session. There is no refund for any parenting time canceled fewer than 24 hours in
advance of the scheduled parenting time session or for any parenting time session missed.
There also is no “make up” time. If either parent is late for the start of a session, the
session still ends at the scheduled time.
What are Safe Travels’ rules? Each parent will be required to sign Safe Travels’
Agreement. The rules are contained in the Agreement. Most importantly, Safe Travels will
cancel or end any parenting time session if the parent—in the opinion of the supervisor—
appears to be under the influence of a substance, may pose a physical or emotional risk to
a child, or behaves erratically. As such, no parent is allowed to discuss with a child the
litigation, the judge, the attorneys, or the other parent in a derogatory manner. No parent
is allowed to interrogate a child about the other parent or encourage a child to reveal
information about the other parent.
Will Safe Travels submit a report? Safe Travels will submit a short, general report
to the court and the attorneys of record after each session.
        Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 48 of 53 PageID #:48

Will Safe Travels supervisors testify in court? No. By accepting services from Safe
Travels, each parent waives his/her right to call any person affiliated with Safe Travels to
testify.
Is Safe Travels available on holidays? It’s possible. It depends on the availability of
supervisors and the number of clients already scheduled. Ask about the fees for such
sessions in advance.
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 49 of 53 PageID #:49




                         EXHIBIT B
                                 (4 pages)
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 50 of 53 PageID #:50
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 51 of 53 PageID #:51
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 52 of 53 PageID #:52
Case: 1:21-cv-01167 Document #: 1 Filed: 03/01/21 Page 53 of 53 PageID #:53
